DETAILED ACTION
Introduction
This office action is in response to applicant’s amendment filed 4/27/2022. Claims 1-2, 5-10, 13-17, 19 and 20 are currently pending and have been examined. Applicant’s IDS have been considered. There is no claim to foreign priority.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments, see remarks, filed 4/27/2022, with respect to the 35 USC 103 rejection of the claims 1-2, 5-10, 13-17 and 19-20 have been fully considered and are persuasive.  The corresponding rejection of the above claims (see previous office action) have been withdrawn. 
Allowable Subject Matter
Claims 1-2, 5-10, 13-17, 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant application is deemed to be directed to a non-obvious improvement over the disclosure of Ziser et al., (Ziser, Deep Pivot-Based Modeling for Cross-language Cross-domain Transfer with Minimal Guidance),  Berger et al. (Berger, US 2020/0233927), Wick et al. (Wick, US 9,779,085), Bradford (US 2004/0133574), Zhang et al. (Zhang, US 2018/016554), Cofino e tal. (Cofino, US 2005/0187931), Kong (US 10,796,107) and Ruder et al. (A survey of cross-lingual word embedding models).
Ziser teaches a method of aligning embeddings of multiple languages and domains into a shared embedding space, obtaining, by an information handling system comprising a processor and a memory, a plurality of monolingual embeddings trained in a plurality of languages and domains using a data pre-processing process, transforming, by the information handling system, the plurality of monolingual embeddings into a plurality of multilingual embeddings in a first shared embedding space with a cross-lingual learning process which uses a linear transformation based on a first parallel vocabulary constructed between multiple languages and transforming, by the information handling system, the plurality of multilingual embeddings into a plurality of cross-domain, multilingual embeddings in a second shared embedding space with a cross-domain learning process which uses a linear transformation based on a second parallel vocabulary constructed between multiple domains, thereby aligning multiple embeddings of different languages and domains using both continuous embedding training and parallel vocabulary-based linear transformation. 
Kong teaches generating a natural language model including receiving a plurality of monolingual embeddings trained in a plurality of languages and domains using a data pre-processing process, transforming the embeddings into a plurality of multilingual embeddings in a first shared embedding space using a cross-lingual learning process, and training a natural language model using the plurality of multilingual embeddings as features to build a natural language model that is independent of languages.  
Ruder teaches cross-lingual word embedding models, transforming the monolingual embeddings into a plurality of multilingual embeddings in a first shared embedding space. 
None of the above references teach alone or in obvious combination: 
Regarding claim 1, “A method of aligning embeddings of multiple languages and domains into a shared embedding space, comprising:
obtaining, by an information handling system comprising a processor and a memory, a plurality of monolingual embeddings trained in a plurality of languages and domains using a data pre-processing process;
constructing, by the information handling system, a first parallel vocabulary from the plurality of monolingual embeddings;
extracting, by the information handling system, a plurality of unigrams from the plurality of monolingual embeddings;
sorting, by the information handling system, the plurality of unigrams in descending order of frequency of appearance in the plurality of monolingual embeddings;
applying, by the information handling system, a machine translation process to translate words in the plurality of unigrams from a source language to a target language and from the target language to the source language;
storing, by the information handling system, translation pairs that exist in both directions between the source language and the target language as the first parallel vocabulary;
computing, by the information handling system, a linear transformation using the parallel vocabulary as anchor points to generate a transformation matrix between each of the plurality of monolingual embeddings and the first shared embedding space;
applying, by the information handling system, the transformation matrix to each of the plurality of monolingual embeddings to generate the plurality of multilingual embeddings in the first shared embedding space; and
transforming, by the information handling system, the plurality of multilingual embeddings into a plurality of cross-domain, multilingual embeddings in a second shared embedding space with a cross-domain learning process which uses a linear transformation based on a second parallel vocabulary constructed between multiple domains, thereby aligning multiple embeddings of different languages and domains using both continuous embedding training and parallel vocabulary-based linear transformation.”
Regarding independent claims 10 and 17, claims 10 and 17 contain similar allowable subject matter as independent claim 1, and are thus allowed based on similar reasons and rationale.
Dependent claims 2-9, 11-16 and 18-20 are allowed, as they depend from their respective allowed parent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613.  The examiner can normally be reached on 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAMONT M SPOONER/Primary Examiner, Art Unit 2657                                                                                                                                                                                                        
5/21/2022